     Case 2:18-cv-02472-TLN-KJN Document 12 Filed 10/05/18 Page 1 of 3

 1   DANIEL A. KING, SBN 258524
     PIONEER LAW GROUP, LLP
 2   1122 S Street
     Sacramento, CA 95811
 3   Telephone: (916) 287-9500
     Facsimile: (916) 287-9515
 4   Email: dan@pioneerlawgroup.net
           jay@pioneerlawgroup.net
 5   Attorneys for Defendants,
     FIRST CALIFORNIA INVESTMENTS,
 6   A California General Partnership
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     SCOTT JOHNSON,                            CASE NO. 2:18-CV-02472-TLK-KJN
12
13          Plaintiff,                         STIPULATION TO EXTEND TIME
14                                             FOR DEFENDANT TO FILE AN
                                               ANSWER TO INITIAL COMPLAINT
15     v.                                      BY NOT MORE THAN 28 DAYS (L.R.
16                                             144(a))
     FIRST CALIFORNIA
17   INVESTMENTS, A California                 Complaint Served: September 14, 2018
     General Partnership; STARBUCKS            Current Response Date: October 5, 2018
18   CORPORATION, A Washington
     Corporation; and Does 1-10                New Response Date: November 2, 2018
19
            Defendants.                        Trial Date: TBD
20
                                               District Judge: Hon. Troy L. Nunley
21
22
23
24
25
26
27
28

     00030562.2                     Case No. 2:18-CV-02472-TLN-KJN
                            STIPULATION EXTENDING TIME TO FILE AN ANSWER
     Case 2:18-cv-02472-TLN-KJN Document 12 Filed 10/05/18 Page 2 of 3

 1                STIPULATION AND REQUEST TO EXTEND TIME TO
 2                   FILE AN ANSWER TO INITIAL COMPLAINT
 3          Plaintiff SCOTT JOHNSON (“Plaintiff”), and Defendants FIRST
 4   CALIFORNIA INVESTMENTS (“Defendant”) jointly stipulate to extend the time
 5   for Defendant to file an answer to the initial complaint from October 5, 2018, to
 6   November 2, 2018.
 7          IT IS SO STIPULATED.
 8
 9                                           Respectfully Submitted,
10
11   Dated: October 5, 2018                         PIONEER LAW GROUP LLP
12
                                                  /s/
                                             By: ____Daniel  A. King________________
13
                                                 DANIEL A. KING,
14                                               Attorneys for Defendants
15                                               FIRST CALIFORNIA INVESTMENTS

16
17
18   Dated: October 5,2018                   CENTER FOR DISABILITY ACCESS

19                                           By: /s/ Phyl Grace____________________
                                                 PHYL GRACE,
20                                               Attorneys for Plaintiff
21                                               SCOTT JOHNSON

22
23
24
25
26
27
28

     00030562.2                    Case No. 2:18-CV-02472-TLN-KJN
                           STIPULATION EXTENDING TIME TO FILE AN ANSWER
     Case 2:18-cv-02472-TLN-KJN Document 12 Filed 10/05/18 Page 3 of 3

 1
 2                             SIGNATURE ATTESTATION

 3   I hereby attest that all signatories listed above, on whose behalf this stipulation is
 4   submitted, concur in the filing’s content and have authorized the filing.

 5   Dated: October 5, 2018                   By:_/s/_Daniel A. King______________
 6                                            DANIEL A. KING
                                              Attorneys for Defendant
 7                                            FIRST CALIFORNIA INVESTMENTS
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     00030562.2                     Case No. 2:18-CV-02472-TLN-KJN
                            STIPULATION EXTENDING TIME TO FILE AN ANSWER
